                                                      THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                               UNITED STATES DISTRICT COURT
 7
                              WESTERN DISTRICT OF WASHINGTON
 8                                      AT SEATTLE

 9    PUGET SOUNDKEEPER ALLIANCE, et al.,                CASE NO. C15-1342-JCC
10                          Plaintiffs,                  MINUTE ORDER
11           v.

12    SCOTT PRUITT, et al.,

13                          Defendants,
14
      and
15

16    AMERICAN FARM BUREAU FEDERATION,
      et al.,
17

18                           Intervenor-Defendants.

19

20          The following Minute Order is made by direction of the Court, the Honorable John C.

21   Coughenour, United States District Judge:

22          This matter comes before the Court on the parties’ stipulation regarding a briefing

23   schedule (Dkt. No. 68) for Plaintiffs’ pending motion for summary judgment (Dkt. No. 67).

24   Having thoroughly considered the motion and the relevant record, the Court GRANTS the

25   motion and ORDERS that:

26      1. Defendants and Intervenor-Defendants shall each file a response to Plaintiffs’ motion for


     MINUTE ORDER
     C15-1342-JCC
     PAGE - 1
 1          summary judgment, as well as any cross-motion for summary judgment, on or before

 2          May 29, 2019;

 3      2. Plaintiffs shall file a reply Defendants’ and Intervenor-Defendants’ responses, and a

 4          response to any cross-motion for summary judgment, on or before June 14, 2019; and

 5      3. Defendants and Intervenor-Defendants shall each file a reply to Plaintiffs’ response (if

 6          such party previously filed a cross-motion for summary judgment) on or before June 28,

 7          2019.

 8   The Clerk is DIRECTED to re-note Plaintiffs’ motion for summary judgment (Dkt. No. 67) to
 9   June 28, 2019. Any cross-motion for summary judgment shall be noted for the Court’s
10   consideration on June 28, 2019.
11          DATED this 15th day of April 2019.
12                                                         William M. McCool
                                                           Clerk of Court
13
                                                           s/Tomas Hernandez
14
                                                           Deputy Clerk
15

16

17

18

19

20

21

22

23

24

25

26


     MINUTE ORDER
     C15-1342-JCC
     PAGE - 2
